Citation Nr: 0923670	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-10 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cervical spine 
disability with radiculopathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claim.

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In December 2008, the claim was remanded by the Board for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a March 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

The December 2008 Board decision denied the Veteran's claim 
of entitlement to service connection for lumbar spine 
disability with radiculopathy.  The record indicates that the 
Veteran filed a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims (Court) as to that issue 
pursuant to 38 U.S.C.A. 
§ 7266.  That issue is not currently before the Board and 
will be discussed no further herein.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed cervical spine disability with 
radiculopathy and his military service.

CONCLUSION OF LAW

A cervical spine disability with radiculopathy was not 
incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
cervical spine disability with radiculopathy (claimed as an 
upper back disability), which he contends was incurred during 
his military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in December 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain a medical 
nexus opinion.  The AOJ was then to readjudicate the claim. 

A VA medical opinion was obtained in February 2009, which has 
been associated with the Veteran's VA claims file.  After 
this development was completed, the AMC readjudicated the 
claim in the March 2009 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated January 
2005.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the January 2005 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as medical 
records, employment records, or records from other Federal 
agencies.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  

The January 2005 VCAA letter emphasized:  "[i]f the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in your possession of a 
Federal department or agency.  [Emphasis as in the original].

The January 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with notice of the Dingess decision 
in a letter dated March 2006, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when the claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in a statement of the case (SOC) dated 
January 2007 as well as in the March 2009 SSOC, following the 
issuance of the March 2006 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes the Veteran's service 
treatment records as well as VA and private medical treatment 
records.  Further, a VA medical opinion was obtained in 
February 2009 pursuant to the Board's remand instructions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and, as indicated above, he 
testified at a personal hearing before the undersigned 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
private treatment records document diagnoses of cervical 
intervertebral disk displacement and left cervical 
radiculopathy.  See treatment record of Dr. S.R. dated 
December 2004.  Accordingly, Hickson element (1) is 
satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

As to in-service incurrence of disease, there is no evidence 
that the Veteran was diagnosed with cervical intervertebral 
disk displacement, left cervical radiculopathy, or any 
degenerative disease of the cervical spine during his 
military service or for decades thereafter.  Service 
treatment records are pertinently negative for complaint, 
treatment, or diagnosis of any such disability.  In 
particular, the November 1972 separation examination did not 
document any neck or back abnormalities.  

The record does not reflect medical evidence of arthritis or 
other degenerative disease during the one-year presumptive 
period after separation from service.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  The earliest 
cervical spine disability diagnosis was made in 2004 [see a 
private treatment record of Dr. S.R. dated in December 2004], 
which was thirty years after the Veteran's discharge from 
military service.  

With respect to injury, the Board preliminarily notes that 
the record does not indicate that the Veteran participated in 
combat with the enemy, nor does he so contend.  As such, the 
combat presumption of 38 U.S.C.A. § 1154(b) (West 2002) is 
not for application.  

The Veteran asserts that he developed his cervical spine 
disability as a result of his experience parachuting with the 
82nd Airborne Division.  He cited one specific jump in 1972 
when he missed the drop zone and injured himself by landing 
on a tree trunk.  The Veteran further asserts that the 
general conditions of parachuting [i.e. crouching with a 
parachute on his back, deploying the parachute, etc.] caused 
the current cervical spine disability.  See the Veteran's 
statement dated July 2006.

Crucially, the service treatment records are pertinently 
absent any indication that the Veteran sustained an injury to 
his cervical spine any time during his military service.  The 
November 1972 separation examination was absent any 
indication of cervical spine abnormalities.  Physical 
examination, conducted in conjunction with the November 1972 
separation examination, revealed normal spinal and 
musculoskeletal systems.  Additionally, the Veteran reported 
that he was in "good health" at the time of separation.


In short, the service treatment reports are devoid of any 
evidence of a neck injury.  To the extent that the Veteran 
now contends that he had neck problems during service, the 
Board finds those statements to be lacking in probative value 
in light of the Veteran's entire medical history, which shows 
no such problems in-service or for decades thereafter.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In-service complaints of headaches were noted in the service 
treatment records, including an August 1972 complaint of pain 
radiating to the neck.  However, there was no indication, at 
the time or at any other time, that a neck injury was 
involved.  With respect to the Veteran's statements that the 
in-service headaches were symptoms of a cervical spine 
disability, it is well-established that a lay person without 
medical training, such as the Veteran, is not competent to 
opine as to the significance of any purported in-service 
symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Veteran has also generally contended that his duties as a 
paratrooper caused a neck injury.  However, there is nothing 
in the service treatment records which suggests that he 
injured his neck while parachuting.  

The Board accordingly finds the Veteran's statements as to an 
in-service neck injury to be lacking in probative value.  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim as 
to the matter of the incurrence of in-service disease or 
injury.  Hickson element (2) is not satisfied, and the claim 
fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The only competent medical opinion of record concerning the 
issue of medical nexus is the report of the February 2009 VA 
examiner.  In rendering his medical opinion, the February 
2009 examiner explained, that "[t]here is no evidence within 
[the Veteran's claims file] or service medical record that I 
can find that he was treated for any sort of neck injury.  
The Veteran cannot name any specific injury to his cervical 
spine...In addition, the MRI report clearly documents that he 
has congenitally shortened pedicles which both I and the 
radiologist believe would aggravate the effects of disk 
bulges or herniations and cause significant stenosis.  These 
shortened pedicles are a congenital problem and they likely 
are a large source of his current condition."  

The February 2009 examiner further opined, "[i]t is my best 
medical opinion as an orthopedic surgeon and a physician that 
[the Veteran's] cervical spine osteoarthritis/degenerative 
joint disease/spondylosis, his cervical degenerative disease, 
his left C8 radiculopathy, his cervical stenosis and his 
congenitally shortened pedicles of the cervical spine are 
less likely as not caused by or a result of the injuries he 
sustained while on active duty."  

The February 2009 VA medical opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history and current medical 
conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  Moreover, the 
February 2009 VA opinion appears to be consistent with the 
Veteran's entire medical history.  As was described above, 
there is in fact no medical evidence, or self-reports by the 
Veteran, pertaining to neck problems in service or for three 
decades thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].   

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the February 2009 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

To the extent that the Veteran or his representative is 
contending that the currently diagnosed cervical spine 
disability with radiculopathy is related to his military 
service, neither is competent to comment on medical matters 
such as etiology.  See Espiritu, supra; see also 38 C.F.R. § 
3.159(a)(1) (2008).

The Veteran appears to be in contending that he has had 
cervical spine problems continually since service.  The Board 
is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, the earliest reference to back or neck problems 
following the Veteran's discharge from military service was 
in December 1995 over two decades after he left military 
service.  Moreover, the Veteran was not diagnosed with a 
cervical spine disability until December 2004.  See Maxson, 
supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim also fails on this basis.



In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for cervical spine disability with radiculopathy.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for cervical spine 
disability with radiculopathy is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


